DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed February 11, 2019 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of certain references listed that are not in the English language. They have been placed in the application file, but certain information referred to therein has not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein each streaming audio service provide one or more of,” which is grammatically incorrect. Examiner suggests revising the claim to recite “wherein each streaming audio service provides one or more of” (emphasis added). Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “wherein each streaming audio service provide one or more of,” which is grammatically incorrect. Examiner suggests revising the claim to recite “wherein each streaming audio service provides one or more of” (emphasis added). Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites “wherein each streaming audio service provide one or more of,” which is grammatically incorrect. Examiner suggests revising the claim to recite “wherein each streaming audio service provides one or more of” (emphasis added). Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7-10, 12, 13, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 10, 12, 16-18, 21, and 22 of U.S. Patent No. 10,095,785 in view of White et al. (US Publication No. 2007/0149115). 

Instant Application
 
 
U.S. Patent No. 10,095,785
 
Claim
Limitation
Claim
Limitation
1
A method comprising: displaying, via a controller interface on a graphical display of a mobile device, a search control configured to receive search strings, wherein the controller interface is configured to control one or more playback devices that are carried in respective housings that are different from a housing carrying the mobile device; 
1
A method comprising: causing a control device to display a control interface comprising an area associated with at least an artist name, an album name, and a track name associated with a first audio track that is being played by one or more playback devices that are carried in respective housings that are different from a housing carrying the control device, wherein the one or more playback devices are controlled via the control device over one or more first networks comprising a local area network; 
 
receiving, via the search control on the graphical display of the mobile device, data representing a particular search string;
 
receiving, via the control device, input data representing a selection of a location in the area of the control interface, the location corresponding to search criteria indicating one or more of: the artist name, the album name, and the track name;
 
 
 
 
 
 
in response to receiving the data representing a particular search string, performing, via the mobile device, a search of multiple streaming audio services across multiple search classification fields for audio tracks having metadata that matches the particular search string, the multiple search classification fields comprising artist name, track title, album name, and Internet radio stations, wherein each streaming audio service provide one or more of: (i) a library of on-demand streaming audio tracks or (ii) Internet radio stations;
 
responsive to receiving the selection of the location, identifying, via the control device, at least two audio sources that are accessible for searching from the control device, wherein the at least two audio sources comprise (i) one or more streaming audio services that provide respective libraries of streamable audio tracks and (ii) a media library comprising additional audio tracks that are represented by respective files which are stored in one or more local data storages on the control device, wherein the files stored in the one or more local data storages are each different from files representing the streamable audio tracks;
searching, via the control device, the at least two audio sources across multiple search classification fields supported by the at least two audio sources for second audio tracks corresponding to the search criteria, the multiple search classification fields comprising artist name, album name, and track title, wherein the second audio tracks are different from the first audio track, 
 
retrieving, via a network interface of the mobile device from the multiple streaming audio services, data representing search results to the search;
 
retrieving, via the control device, data representing search results from the at least two audio sources based on the search, wherein the search results indicate the second audio tracks corresponding to the search criteria; and
 
displaying, via the controller interface on the graphical display of the mobile device, the search results in a tabbed control interface comprising multiple tabs, each tab of the multiple tabs corresponding to a respective search classification field, wherein one or more first tabs of the multiple tabs include respective lists of audio tracks having metadata that matches the respective search classification field of each first tab, and wherein a second tab includes a list of Internet radio stations seeded based on the particular search string;
 
causing the control device to display a tabbed control interface, each tab corresponding to a respective search classification field and including a respective list of second audio tracks matching the respective search classification field, wherein the respective second audio tracks of each list are grouped into two or more groups within the respective list according to their respective audio source of the at least two audio sources;
 
receiving, via the tabbed control interface on the graphical display of the mobile device, input data representing a selection of one or more particular audio tracks from among the search results; and
 
receiving, via the control device, input data representing a selection of one or more particular second audio tracks from among the second audio tracks indicated by the search results; and

sending, via the network interface of the mobile device to one or more playback devices, one or more instructions to play back the one or more particular audio tracks from among the search results, wherein playing back the selected one or more particular audio tracks comprises at least one playback device of the one or more playback devices streaming the one or more particular audio tracks from at least one of the multiple streaming audio services and the one or more playback devices playing the streamed one or more particular audio tracks via one or more speakers.
 
causing, via the network interface of the control device, the one or more playback devices to play back the selected one or more particular second audio tracks, wherein playing back the selected one or more particular second audio tracks comprises at least one playback device of the one or more playback devices streaming the one or more particular second audio tracks from at least one of the at least two audio sources and the one or more playback devices playing the streamed one or more particular second audio tracks via one or more speakers.
3
The method of claim 1, wherein performing the search comprises: sending, via the network interface of the mobile device to respective servers of the multiple streaming audio services, respective search queries for the audio tracks having metadata that matches the particular search string.
3
The method of claim 1, wherein sending respective search queries to the one or more streaming audio services for the second audio tracks corresponding to the search criteria comprises sending respective search queries to respective servers of a plurality of streaming audio services, wherein each streaming audio service of the plurality of streaming audio services is different, and wherein the plurality of streaming audio services are registered to a media playback system that comprises the one or more playback devices.
4
The method of claim 1, wherein performing the search further comprises: searching a media library comprising additional audio tracks that are represented by respective files stored in one or more local data storages on the mobile device, wherein the files stored in the one or more local data storages are each different from files provided by the multiple streaming audio services.
1
identifying, via the control device, at least two audio sources that are accessible for searching from the control device, wherein the at least two audio sources comprise (i) one or more streaming audio services that provide respective libraries of streamable audio tracks and (ii) a media library comprising additional audio tracks that are represented by respective files which are stored in one or more local data storages on the control device, wherein the files stored in the one or more local data storages are each different from files representing the streamable audio tracks
7
The method of claim 1, wherein displaying the search results in the tabbed control interface comprises displaying the audio tracks of each list in multiple groups within the respective list according to their respective streaming audio service of the multiple streaming audio services.
1
causing the control device to display a tabbed control interface, each tab corresponding to a respective search classification field and including a respective list of second audio tracks matching the respective search classification field, wherein the respective second audio tracks of each list are grouped into two or more groups within the respective list according to their respective audio source of the at least two audio sources
8
The method of claim 7, further comprising: within each tab, prioritizing sorting of the respective list of audio tracks having metadata matching the particular search string within each group of the multiple groups according to similarity to the respective search classification field corresponding to the tab.
6
The method of claim 1, further comprising: within each tab, prioritizing sorting of the respective list of second audio tracks within each group of the two or more groups according to similarity to the respective search classification field corresponding to the tab.
9
The method of claim 1, wherein the multiple streaming audio services include a preferred streaming audio service and one or more other streaming audio services, and displaying the search results in the tabbed control interface comprises prioritizing, within each tab of the multiple tabs, a first group of one or more audio tracks of the preferred streaming audio service over one or more second groups of one or more respective audio tracks of the one or more other streaming audio services.
7
The method of claim 1, wherein the at least two audio sources include one or more preferred audio sources and one or more other audio sources, and wherein causing the control device to display the tabbed control interface comprises prioritizing, within a given tab, a first group of one or more audio tracks of the one or more preferred audio sources over a second group one or more audio tracks of the one or more other audio sources.


The claims of U.S. Patent No. 10,095,785 do not specifically disclose the device being a mobile device; the search control configured to receive search strings; the multiple search classification fields comprising Internet radio stations; and wherein a second tab includes a list of Internet radio stations seeded based on the particular search string. However, White teaches
the device being a mobile device (see e.g., [0035] for selectable audio information being accessed utilizing a network communications device, for example, selectable audio information being displayed at an Internet website accessible by a personal computer, and in another embodiment, the selectable information being accessed utilizing a wireless communications device such as, a cellular phone, a PDA device, or other devices operable to provide access to the selectable audio information);
the search control configured to receive search strings (see e.g., [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results); 
the multiple search classification fields comprising Internet radio stations (see e.g., [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc.); and
wherein a second tab includes a list of Internet radio stations seeded based on the particular search string (see e.g., [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results and FIG. 4 for a tabbed control interface comprising multiple tabs, including a Radio tab).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of the claims of U.S. Patent No. 10,095,785 to include the device being a mobile device; the search control configured to receive search strings; the multiple search classification fields comprising Internet radio stations; and wherein a second tab includes a list of Internet radio stations seeded based on the particular search string, as taught by White, for the benefit of wirelessly communicating a user-desired radio station to an electronic device (see e.g., White, [0032]).
Claims 1-4, 7, 10-13, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 10, 12, 13, and 19 of U.S. Patent No. 10,467,288 in view of White et al. (US Publication No. 2007/0149115). 

Instant Application
 
 
U.S. Patent No. 10,467,288
 
Claim
Limitation
Claim
Limitation
1
A method comprising: displaying, via a controller interface on a graphical display of a mobile device, a search control configured to receive search strings, wherein the controller interface is configured to control one or more playback devices that are carried in respective housings that are different from a housing carrying the mobile device; 
10
A method comprising: registering, via a mobile device over one or more networks, one or more streaming services with a media playback system comprising one or more playback devices and the mobile device, the mobile device being distinct from the one or more playback devices, and wherein the registering comprises authenticating the media playback system with the one or more streaming services via at least one respective user account of the one or more streaming services; displaying, via the mobile device, a control interface that includes one or more controls to control playback by the one or more playback devices of the media playback system; receiving, via the control interface, search criteria for audio tracks, the search criteria including one or more of: an artist name of a first audio track that one or more playback devices are currently playing, an album name of the first audio track, a track title of the first audio track, or a search string;
 
receiving, via the search control on the graphical display of the mobile device, data representing a particular search string;
 
receiving, via the control interface, search criteria for audio tracks, the search criteria including one or more of: an artist name of a first audio track that one or more playback devices are currently playing, an album name of the first audio track, a track title of the first audio track, or a search string;
 
 
 
 
 
 
in response to receiving the data representing a particular search string, performing, via the mobile device, a search of multiple streaming audio services across multiple search classification fields for audio tracks having metadata that matches the particular search string, the multiple search classification fields comprising artist name, track title, album name, and Internet radio stations, wherein each streaming audio service provide one or more of: (i) a library of on-demand streaming audio tracks or (ii) Internet radio stations;
 
responsive to receiving the search criteria, identifying at least two audio sources, wherein the at least two audio sources comprise one or more unrestricted audio sources, and wherein the one or more unrestricted audio sources comprise the registered one or more streaming services; searching the at least two audio sources across multiple search classification fields for second audio tracks corresponding to the search criteria, wherein searching the at least two audio sources comprises sending, via a network interface of the mobile device to one or more servers over one or more second networks comprising a wide area network, one or more search queries for the second audio tracks corresponding to the search criteria;


13
The method of claim 10, wherein identifying at least two audio sources comprises identifying one or more unrestricted audio sources that include (i) the one or more registered streaming services that provide respective libraries of streamable media items, and (ii) a media library comprising media items that are represented by respective files which are stored in one or more local data storages of the mobile device, wherein the files stored in the one or more local data storages are different from files representing the streamable media items, and wherein searching, for the search criteria, the at least two audio sources comprises searching the registered one or more streaming services and the media library.
 
retrieving, via a network interface of the mobile device from the multiple streaming audio services, data representing search results to the search;
 10
based on the search, retrieving search results from the at least two audio sources, wherein the search results include one or more of the following: second audio tracks corresponding to the artist name of the first audio track, second audio tracks corresponding to the album name of the first audio track, second audio tracks corresponding to the track title of the first audio track, or second audio tracks corresponding to the search string;
 
displaying, via the controller interface on the graphical display of the mobile device, the search results in a tabbed control interface comprising multiple tabs, each tab of the multiple tabs corresponding to a respective search classification field, wherein one or more first tabs of the multiple tabs include respective lists of audio tracks having metadata that matches the respective search classification field of each first tab, and wherein a second tab includes a list of Internet radio stations seeded based on the particular search string;
 
causing the mobile device to display a tabbed control interface, each tab corresponding to a respective search classification field and including a respective list of second audio tracks matching the respective search classification field, wherein the respective second audio tracks of each list are grouped into two or more groups within the respective list according to their respective audio source of the at least two audio sources;
 
receiving, via the tabbed control interface on the graphical display of the mobile device, input data representing a selection of one or more particular audio tracks from among the search results; and
 
receiving, via the mobile device, input data representing a selection of one or more particular second audio tracks from among the second audio tracks indicated by the search results; and

sending, via the network interface of the mobile device to one or more playback devices, one or more instructions to play back the one or more particular audio tracks from among the search results, wherein playing back the selected one or more particular audio tracks comprises at least one playback device of the one or more playback devices streaming the one or more particular audio tracks from at least one of the multiple streaming audio services and the one or more playback devices playing the streamed one or more particular audio tracks via one or more speakers.
 
causing the one or more playback devices to play back the selected one or more particular second audio tracks by sending, via the network interface of the mobile device, instructions to queue respective identifiers of the selected one or more particular second audio tracks in a queue of the one or more playback devices, wherein playing back the selected one or more particular second audio tracks comprises at least one playback device of the one or more playback devices streaming the one or more particular second audio tracks from at least one of the at least two audio sources and the one or more playback devices playing the streamed one or more particular second audio tracks via one or more speakers.
2
The method of claim 1, wherein displaying the search control configured to receive search strings comprises displaying the search control concurrently with the tabbed control interface, wherein the controller interface populates the multiple tabs of the tabbed control interface with the search results after performing the search.
10
causing the mobile device to display a tabbed control interface, each tab corresponding to a respective search classification field and including a respective list of second audio tracks matching the respective search classification field


12
The method of claim 10, wherein receiving search criteria for audio tracks comprises: displaying, on the control interface, a search query control; and receiving, via the search query control, the search string.
3
The method of claim 1, wherein performing the search comprises: sending, via the network interface of the mobile device to respective servers of the multiple streaming audio services, respective search queries for the audio tracks having metadata that matches the particular search string.
10
wherein searching the at least two audio sources comprises sending, via a network interface of the mobile device to one or more servers over one or more second networks comprising a wide area network, one or more search queries for the second audio tracks corresponding to the search criteria;
4
The method of claim 1, wherein performing the search further comprises: searching a media library comprising additional audio tracks that are represented by respective files stored in one or more local data storages on the mobile device, wherein the files stored in the one or more local data storages are each different from files provided by the multiple streaming audio services.
13
The method of claim 10, wherein identifying at least two audio sources comprises identifying one or more unrestricted audio sources that include (i) the one or more registered streaming services that provide respective libraries of streamable media items, and (ii) a media library comprising media items that are represented by respective files which are stored in one or more local data storages of the mobile device, wherein the files stored in the one or more local data storages are different from files representing the streamable media items, and wherein searching, for the search criteria, the at least two audio sources comprises searching the registered one or more streaming services and the media library.
7
The method of claim 1, wherein displaying the search results in the tabbed control interface comprises displaying the audio tracks of each list in multiple groups within the respective list according to their respective streaming audio service of the multiple streaming audio services.
10
causing the mobile device to display a tabbed control interface, each tab corresponding to a respective search classification field and including a respective list of second audio tracks matching the respective search classification field, wherein the respective second audio tracks of each list are grouped into two or more groups within the respective list according to their respective audio source of the at least two audio sources;


The claims of U.S. Patent No. 10,467,288 do not specifically disclose the multiple search classification fields comprising Internet radio stations; and wherein a second tab includes a list of Internet radio stations seeded based on the particular search string. However, White teaches 
the multiple search classification fields comprising Internet radio stations (see e.g., [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc.); and
wherein a second tab includes a list of Internet radio stations seeded based on the particular search string (see e.g., [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results and FIG. 4 for a tabbed control interface comprising multiple tabs, including a Radio tab). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of the claims of U.S. Patent No. 10,467,288 to include the multiple search classification fields comprising Internet radio stations; and wherein a second tab includes a list of Internet radio stations seeded based on the particular search string, as taught by White, for the benefit of wirelessly communicating a user-desired radio station to an electronic device (see e.g., White, [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Publication No. 2007/0149115) in view of Fassett et al. (US Publication No. 2007/0033228) and further in view of Kidron (US Publication No. 2012/0216296).

As to claim 1, White teaches a method comprising: 
displaying, via a controller interface [GUI] on a graphical display of a mobile device [communications device], a search control configured to receive search strings, wherein the controller interface is configured to control one or more playback devices [electronic devices] that are carried in respective housings that are different from a housing carrying the mobile device (see e.g., [0035] for selectable audio information being accessed utilizing a network communications device, for example, selectable audio information being displayed at an Internet website accessible by a personal computer, and in another embodiment, the selectable information being accessed utilizing a wireless communications device such as, a cellular phone, a PDA device, or other devices operable to provide access to the selectable audio information, [0036] for a user identifying or selecting audio information to be wirelessly communicated to an electronic device and for example, a user selecting an entire album to be wirelessly communicated to a PDA device, [0038] for wirelessly communicating information associated with the selected information to an electronic device, [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4, [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results, a user also using a select a device feature that allows a user to select a destination device for communicating selected audio information, and for example, a user wanting to communicate a playlist to several different devices such as a PDA, a home computer system, a work computer system, etc., and [0061] for allowing a user to select when to download the information to an electronic device, for example, a user wanting to listen to a certain genre of music at a specific time of day thereby allowing a user to select the information, as such, a user selecting a different playlist for every day of the week thereby allowing a user to listen to different songs on different days of the week, the user further identifying when the selected playlist should be available for listening, for example, if a user wanted to listen to "playlist #1" on Monday morning during the drive into work between 8:00 am and 9:00 am, the user entering the time and the day "playlist #1" would be available for listening, and in this manner, the playlist being communicated to the electronic device thereby allowing a user to listen to selective audio information at a desirable time. A communications device displays, via a GUI, a search control configured to receive search strings. A user uses the GUI to control which audio is available on an electronic device and the dates and times it is available on the electronic device. The communications device and electronic devices are carried in respective housings that are different.);
receiving, via the search control on the graphical display of the mobile device, data representing a particular search string (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4 and [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results. The communications device receives a search string.); 
in response to receiving the data representing a particular search string, preforming, via the mobile device, a search of a streaming audio service [digital engine], across a search classification field for audio tracks, the search classification field comprising Internet radio stations, wherein the streaming audio service provides one or more of: (i) a library of on-demand streaming audio tracks [streaming audio on storage device] or (ii) Internet radio stations (see e.g., [0021] for digital engine 101 being directly or indirectly coupled to storage device 105 operable to store information, digital engine 101 maintaining information or data associated with selected information in a digital format, and the information being stored within storage device 105 or other storage devices operable to maintain data or information associated with the selected information, [0022] for digital engine 101 being operable to maintain information associated with the selected audio information, for example, the information being several songs or titles configured as an audio file and formatted in a digital format such as an MP3 file, wave file, etc., and the maintained information also being a reference to a network location where a network broadcast of audio information may be located, etc., [0032] for high-speed wireless communication networks being used to communicate the selected audio information, a user wanting to listen to an Internet broadcast of an Internet radio station, and therefore, high-speed communication being required to wirelessly communicate or stream the selected audio information to an electronic device, [0041] for an Internet website being operable to display selectable links for downloading information and the information including audio information such as MP3s, streaming audio, streaming,. Internet broadcasts, etc., and [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc. The communications device searches across Internet radio stations. The digital engine provides streaming audio from a storage device, as well as Internet radio stations.);
retrieving, via a network interface of the mobile device from the streaming audio service, data representing search results to the search (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4 and [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results. The communications device retrieves search results.);
displaying, via the controller interface on the graphical display of the mobile device, the search results in a tabbed control interface comprising multiple tabs, a tab of the multiple tabs corresponding to the Internet radio stations search classification field, wherein a second tab includes a list of Internet radio stations seeded based on the particular search string (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4, [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results, and FIG. 4 for a tabbed control interface comprising multiple tabs, including a Radio tab. The GUI displays search results in a Radio tab of a tabbed control interface. The Radio tab lists Internet radio stations based on the search.)
receiving, via the tabbed control interface on the graphical display of the mobile device, input data representing a selection of one or more particular audio tracks from among the search results (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4, [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results, and FIG. 4 for a tabbed control interface comprising multiple tabs, including a Radio tab. The GUI receives selections of audio tracks.); and
sending, via the network interface of the mobile device to one or more playback devices, one or more instructions to play back the one or more particular audio tracks from among the search results, wherein playing back the selected one or more particular audio tracks comprises at least one playback device of the one or more playback devices streaming the one or more particular audio tracks from the streaming audio service and the one or more playback devices playing the streamed one or more particular audio tracks via one or more speakers (see e.g., [0075] for a user accessing a webpage via the Internet, the webpage being a home page illustrated in FIG. 4 or other web pages operable to display selectable references to audio information, the method proceeding to step 801 where a user selects desirable audio information, for example, a user selecting a single song, a plurality different songs, an entire album, a broadcast station, streaming audio, etc. or other selectable audio information, and upon the user selecting a reference to audio information, the method proceeding to step 802 where a playlist may be created that represents the user's selected audio information, [0079] for the method then proceeding to step 807 where the audio information is wirelessly communicated to the selected device, and [0081] for upon communicating the selected information, the method proceeding to step 810 where the playlist may be executed, for example, a user selecting a continuous communication of selected audio information (e.g., several hours of music,. Internet broadcast, etc.), and as such, the method continuously playing or executing the received audio information. The communications device instructs the electronic device to play selected audio tracks, including streaming tracks.).
White does not specifically disclose in response to receiving the data representing a particular search string, performing a search of multiple streaming audio services across multiple search classification fields for audio tracks having metadata that matches the particular search string, the multiple search classification fields comprising artist name, track title, and album name, wherein each streaming audio service provide (i) a library of on-demand streaming audio tracks. However, White teaches
in response to receiving the data representing a particular search string, performing a search of multiple streaming audio services [structured audio content providers and unstructured content sources] across multiple search classification fields for audio tracks having metadata that matches the particular search string, the multiple search classification fields comprising artist name, track title, and album name, wherein each streaming audio service provide (i) a library of on-demand streaming audio tracks [database, FTP server] (see e.g., [0004] for the Yahoo! Music Engine providing uses with access to a library of structured information regarding items of audio content for browsing and selection of items of audio content for playback, [0005] for a user navigating to a given web site that is hosting audio content and selecting a given item of audio content for download to a local data store for playback, [0026] for the index that the search provider generates indexing both structured and unstructured audio content and information describing the audio content, structured content generally referring to audio content and audio content metadata from audio content providers, such as the Yahoo! Music Engine, which maintain available audio content and metadata according to a structured format, for example, maintaining structured audio content and metadata including maintaining audio content and metadata according to a known structure in a database whereby the metadata is structured according to one or more data fields that may be searched for specific data items, unstructured content generally referring to audio content and metadata that is not maintained according to a known structure, for example, unstructured audio content and metadata including one or more items of audio content made available through an FTP server whereby each item of audio content is stored on a file system and metadata for audio content is contained within a given item of audio content as ID3 tags, [0030] for a search engine 116 receiving search requests from client devices 124a, 124b and 124c communicatively coupled to the network 122, [0033] for the query planner component 118 calculating one or more logical units that a query contains, as well as a category for each of the one or more logical units, the query planner component 118 providing these data to the search engine 116 as logical units and associated annotations indicating a context for a given logical unit, and the search engine 116 executing the query against the index in the index data store 114 according to the logical units that the query planner component 118 provides to generate a result set, [0036] for an item of audio content including a stream of audio information, etc. , and [0042]-[0044] for indexing artist, album, and song information being indexed. In response to receiving a query, structured audio content providers and unstructured content sources are searched across artist, album, and song information for audio content having metadata that matches portions of the search query. Structured audio content providers provide a database of on-demand streaming audio content and unstructured content sources provide an FTP of on-demand streaming audio content.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White to in response to receiving the data representing a particular search string, perform a search of multiple streaming audio services across multiple search classification fields for audio tracks having metadata that matches the particular search string, the multiple search classification fields comprising artist name, track title, and album name, wherein each streaming audio service provide (i) a library of on-demand streaming audio tracks, as taught by Fassett, for the benefit of searching both structured and unstructured audio content, including information regarding the same (see e.g., Fassett, [0006]).
White in view of Fassett does not specifically disclose displaying, via the controller interface on the graphical display of the mobile device, the search results in a tabbed control interface comprising multiple tabs, each tab of the multiple tabs corresponding to a respective search classification field, wherein one or more first tabs of the multiple tabs include respective lists of audio tracks having metadata that matches the respective search classification field of each first tab. However, Kidron teaches 
displaying, via the controller interface on the graphical display of the mobile device, the search results in a tabbed control interface comprising multiple tabs, each tab of the multiple tabs corresponding to a respective search classification field [artists, albums, tracks], wherein one or more first tabs of the multiple tabs include respective lists of audio tracks having metadata that matches the respective search classification field of each first tab (see e.g., FIG. 20c and [0154] for referring to FIG. 20c, when a search icon 2025a in the tab bar 2025 is selected, the search navigation bar 2020, along with buttons 2020a-d, a search bar 2020e and a table view 2020f being rendered, as shown in the figure, when the artist button 2020a is selected, and a search item "Boston" is entered in the search bar 2020e, the results 2020f being displayed in table or other views, as shown in FIG. 20d, a similar search being conducted for the album view 2030a, and for example, an album name "Elvis Presley" being entered in the search bar 2030b, and search results 2030c in album view being displayed in the display pane. Tabbed search results are displayed. The tabs include artists, albums, and tracks.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White in view of Fassett to display, via the controller interface on the graphical display of the mobile device, the search results in a tabbed control interface comprising multiple tabs, each tab of the multiple tabs corresponding to a respective search classification field, wherein one or more first tabs of the multiple tabs include respective lists of audio tracks having metadata that matches the respective search classification field of each first tab, as taught by Kidron, for the benefit of facilitating discovery by a visually engaging and interactive user interface (see e.g., Kidron, [0045]).

As to claim 2, the limitations of parent claim 1 have been discussed above. White in view of Fassett does not specifically disclose wherein displaying the search control configured to receive search strings comprises displaying the search control concurrently with the tabbed control interface, wherein the controller interface populates the multiple tabs of the tabbed control interface with the search results after performing the search. However, Kidron teaches
wherein displaying the search control configured to receive search strings comprises displaying the search control concurrently with the tabbed control interface, wherein the controller interface populates the multiple tabs of the tabbed control interface with the search results after performing the search (see e.g., FIG. 20c and [0154] for referring to FIG. 20c, when a search icon 2025a in the tab bar 2025 is selected, the search navigation bar 2020, along with buttons 2020a-d, a search bar 2020e and a table view 2020f being rendered, as shown in the figure, when the artist button 2020a is selected, and a search item "Boston" is entered in the search bar 2020e, the results 2020f being displayed in table or other views, as shown in FIG. 20d, a similar search being conducted for the album view 2030a, and for example, an album name "Elvis Presley" being entered in the search bar 2030b, and search results 2030c in album view being displayed in the display pane. Tabbed search results are displayed with the search navigation bar configured to receive search strings.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White in view of Fassett wherein displaying the search control configured to receive search strings comprises displaying the search control concurrently with the tabbed control interface, wherein the controller interface populates the multiple tabs of the tabbed control interface with the search results after performing the search, as taught by Kidron, for the benefit of facilitating discovery by a visually engaging and interactive user interface (see e.g., Kidron, [0045]).

As to claim 3, the limitations of parent claim 1 have been discussed above. White teaches wherein performing the search comprises:
sending, via the network interface of the mobile device to the streaming audio service, respective search queries for the audio tracks (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4 and [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results. The communications device sends search queries for audio information.).
White does not specifically disclose sending, to respective servers of the multiple streaming audio services, respective search queries for the audio tracks having metadata that matches the particular search string. However, Fassett teaches
sending, to respective servers of the multiple streaming audio services, respective search queries for the audio tracks having metadata that matches the particular search string (see e.g., [0004] for the Yahoo! Music Engine providing uses with access to a library of structured information regarding items of audio content for browsing and selection of items of audio content for playback, [0005] for a user navigating to a given web site that is hosting audio content and selecting a given item of audio content for download to a local data store for playback, [0007] for providing a system and method for presenting a control to navigate to a server for a preferred provider of audio content, [0026] for the index that the search provider generates indexing both structured and unstructured audio content and information describing the audio content, structured content generally referring to audio content and audio content metadata from audio content providers, such as the Yahoo! Music Engine, which maintain available audio content and metadata according to a structured format, for example, maintaining structured audio content and metadata including maintaining audio content and metadata according to a known structure in a database whereby the metadata is structured according to one or more data fields that may be searched for specific data items, unstructured content generally referring to audio content and metadata that is not maintained according to a known structure, for example, unstructured audio content and metadata including one or more items of audio content made available through an FTP server whereby each item of audio content is stored on a file system and metadata for audio content is contained within a given item of audio content as ID3 tags, [0030] for a search engine 116 receiving search requests from client devices 124a, 124b and 124c communicatively coupled to the network 122, [0033] for the query planner component 118 calculating one or more logical units that a query contains, as well as a category for each of the one or more logical units, the query planner component 118 providing these data to the search engine 116 as logical units and associated annotations indicating a context for a given logical unit, and the search engine 116 executing the query against the index in the index data store 114 according to the logical units that the query planner component 118 provides to generate a result set, [0036] for an item of audio content including a stream of audio information, etc. , and [0042]-[0044] for indexing artist, album, and song information being indexed. In response to receiving a query, structured audio content providers and unstructured content sources are searched across artist, album, and song information for audio content having metadata that matches portions of the search query. In response to receiving a query, structured audio content providers and unstructured content sources are searched across artist, album, and song information for audio content having metadata that matches portions of the search query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White to send, to respective servers of the multiple streaming audio services, respective search queries for the audio tracks having metadata that matches the particular search string, as taught by Fassett, for the benefit of searching both structured and unstructured audio content, including information regarding the same (see e.g., Fassett, [0006]).

As to claim 10, White teaches a tangible non-transitory computer-readable medium having stored thereon instructions executable by a mobile device to cause the mobile device to perform a method comprising:
displaying, via a controller interface [GUI] on a graphical display of the mobile device [communications device], a search control configured to receive search strings, wherein the controller interface is configured to control one or more playback devices [electronic devices] that are carried in respective housings that are different from a housing carrying the mobile device (see e.g., [0035] for selectable audio information being accessed utilizing a network communications device, for example, selectable audio information being displayed at an Internet website accessible by a personal computer, and in another embodiment, the selectable information being accessed utilizing a wireless communications device such as, a cellular phone, a PDA device, or other devices operable to provide access to the selectable audio information, [0036] for a user identifying or selecting audio information to be wirelessly communicated to an electronic device and for example, a user selecting an entire album to be wirelessly communicated to a PDA device, [0038] for wirelessly communicating information associated with the selected information to an electronic device, [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4, [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results, a user also using a select a device feature that allows a user to select a destination device for communicating selected audio information, and for example, a user wanting to communicate a playlist to several different devices such as a PDA, a home computer system, a work computer system, etc., and [0061] for allowing a user to select when to download the information to an electronic device, for example, a user wanting to listen to a certain genre of music at a specific time of day thereby allowing a user to select the information, as such, a user selecting a different playlist for every day of the week thereby allowing a user to listen to different songs on different days of the week, the user further identifying when the selected playlist should be available for listening, for example, if a user wanted to listen to "playlist #1" on Monday morning during the drive into work between 8:00 am and 9:00 am, the user entering the time and the day "playlist #1" would be available for listening, and in this manner, the playlist being communicated to the electronic device thereby allowing a user to listen to selective audio information at a desirable time. A communications device displays, via a GUI, a search control configured to receive search strings. A user uses the GUI to control which audio is available on an electronic device and the dates and times it is available on the electronic device. The communications device and electronic devices are carried in respective housings that are different.);
receiving, via the search control on the graphical display of the mobile device, data representing a particular search string (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4 and [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results. The communications device receives a search string.);
in response to receiving the data representing a particular search string, preforming, via the mobile device, a search of a streaming audio service [digital engine], across a search classification field for audio tracks, the search classification field comprising Internet radio stations, wherein the streaming audio service provides one or more of: (i) a library of on-demand streaming audio tracks [streaming audio on storage device] or (ii) Internet radio stations (see e.g., [0021] for digital engine 101 being directly or indirectly coupled to storage device 105 operable to store information, digital engine 101 maintaining information or data associated with selected information in a digital format, and the information being stored within storage device 105 or other storage devices operable to maintain data or information associated with the selected information, [0022] for digital engine 101 being operable to maintain information associated with the selected audio information, for example, the information being several songs or titles configured as an audio file and formatted in a digital format such as an MP3 file, wave file, etc., and the maintained information also being a reference to a network location where a network broadcast of audio information may be located, etc., [0032] for high-speed wireless communication networks being used to communicate the selected audio information, a user wanting to listen to an Internet broadcast of an Internet radio station, and therefore, high-speed communication being required to wirelessly communicate or stream the selected audio information to an electronic device, [0041] for an Internet website being operable to display selectable links for downloading information and the information including audio information such as MP3s, streaming audio, streaming,. Internet broadcasts, etc., and [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc. The communications device searches across Internet radio stations. The digital engine provides streaming audio from a storage device, as well as Internet radio stations.);
retrieving, via a network interface of the mobile device from the streaming audio service, data representing search results to the search (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4 and [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results. The communications device retrieves search results.);
displaying, via the controller interface on the graphical display of the mobile device, the search results in a tabbed control interface comprising multiple tabs, a tab of the multiple tabs corresponding to the Internet radio stations search classification field, wherein a second tab includes a list of Internet radio stations seeded based on the particular search string (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4, [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results, and FIG. 4 for a tabbed control interface comprising multiple tabs, including a Radio tab. The GUI displays search results in a Radio tab of a tabbed control interface. The Radio tab lists Internet radio stations based on the search.)
receiving, via the tabbed control interface on the graphical display of the mobile device, input data representing a selection of one or more particular audio tracks from among the search results (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4, [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results, and FIG. 4 for a tabbed control interface comprising multiple tabs, including a Radio tab. The GUI receives selections of audio tracks.); and
sending, via the network interface of the mobile device to one or more playback devices, one or more instructions to play back the one or more particular audio tracks from among the search results, wherein playing back the selected one or more particular audio tracks comprises at least one playback device of the one or more playback devices streaming the one or more particular audio tracks from the streaming audio service and the one or more playback devices playing the streamed one or more particular audio tracks via one or more speakers (see e.g., [0075] for a user accessing a webpage via the Internet, the webpage being a home page illustrated in FIG. 4 or other web pages operable to display selectable references to audio information, the method proceeding to step 801 where a user selects desirable audio information, for example, a user selecting a single song, a plurality different songs, an entire album, a broadcast station, streaming audio, etc. or other selectable audio information, and upon the user selecting a reference to audio information, the method proceeding to step 802 where a playlist may be created that represents the user's selected audio information, [0079] for the method then proceeding to step 807 where the audio information is wirelessly communicated to the selected device, and [0081] for upon communicating the selected information, the method proceeding to step 810 where the playlist may be executed, for example, a user selecting a continuous communication of selected audio information (e.g., several hours of music,. Internet broadcast, etc.), and as such, the method continuously playing or executing the received audio information. The communications device instructs the electronic device to play selected audio tracks, including streaming tracks.).
White does not specifically disclose in response to receiving the data representing a particular search string, performing a search of multiple streaming audio services across multiple search classification fields for audio tracks having metadata that matches the particular search string, the multiple search classification fields comprising artist name, track title, and album name, wherein each streaming audio service provide (i) a library of on-demand streaming audio tracks. However, White teaches
in response to receiving the data representing a particular search string, performing a search of multiple streaming audio services [structured audio content providers and unstructured content sources] across multiple search classification fields for audio tracks having metadata that matches the particular search string, the multiple search classification fields comprising artist name, track title, and album name, wherein each streaming audio service provide (i) a library of on-demand streaming audio tracks [database, FTP server] (see e.g., [0004] for the Yahoo! Music Engine providing uses with access to a library of structured information regarding items of audio content for browsing and selection of items of audio content for playback, [0005] for a user navigating to a given web site that is hosting audio content and selecting a given item of audio content for download to a local data store for playback, [0026] for the index that the search provider generates indexing both structured and unstructured audio content and information describing the audio content, structured content generally referring to audio content and audio content metadata from audio content providers, such as the Yahoo! Music Engine, which maintain available audio content and metadata according to a structured format, for example, maintaining structured audio content and metadata including maintaining audio content and metadata according to a known structure in a database whereby the metadata is structured according to one or more data fields that may be searched for specific data items, unstructured content generally referring to audio content and metadata that is not maintained according to a known structure, for example, unstructured audio content and metadata including one or more items of audio content made available through an FTP server whereby each item of audio content is stored on a file system and metadata for audio content is contained within a given item of audio content as ID3 tags, [0030] for a search engine 116 receiving search requests from client devices 124a, 124b and 124c communicatively coupled to the network 122, [0033] for the query planner component 118 calculating one or more logical units that a query contains, as well as a category for each of the one or more logical units, the query planner component 118 providing these data to the search engine 116 as logical units and associated annotations indicating a context for a given logical unit, and the search engine 116 executing the query against the index in the index data store 114 according to the logical units that the query planner component 118 provides to generate a result set, [0036] for an item of audio content including a stream of audio information, etc. , and [0042]-[0044] for indexing artist, album, and song information being indexed. In response to receiving a query, structured audio content providers and unstructured content sources are searched across artist, album, and song information for audio content having metadata that matches portions of the search query. Structured audio content providers provide a database of on-demand streaming audio content and unstructured content sources provide an FTP of on-demand streaming audio content.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White to in response to receiving the data representing a particular search string, perform a search of multiple streaming audio services across multiple search classification fields for audio tracks having metadata that matches the particular search string, the multiple search classification fields comprising artist name, track title, and album name, wherein each streaming audio service provide (i) a library of on-demand streaming audio tracks, as taught by Fassett, for the benefit of searching both structured and unstructured audio content, including information regarding the same (see e.g., Fassett, [0006]).
White in view of Fassett does not specifically disclose displaying, via the controller interface on the graphical display of the mobile device, the search results in a tabbed control interface comprising multiple tabs, each tab of the multiple tabs corresponding to a respective search classification field, wherein one or more first tabs of the multiple tabs include respective lists of audio tracks having metadata that matches the respective search classification field of each first tab. However, Kidron teaches 
displaying, via the controller interface on the graphical display of the mobile device, the search results in a tabbed control interface comprising multiple tabs, each tab of the multiple tabs corresponding to a respective search classification field [artists, albums, tracks], wherein one or more first tabs of the multiple tabs include respective lists of audio tracks having metadata that matches the respective search classification field of each first tab (see e.g., FIG. 20c and [0154] for referring to FIG. 20c, when a search icon 2025a in the tab bar 2025 is selected, the search navigation bar 2020, along with buttons 2020a-d, a search bar 2020e and a table view 2020f being rendered, as shown in the figure, when the artist button 2020a is selected, and a search item "Boston" is entered in the search bar 2020e, the results 2020f being displayed in table or other views, as shown in FIG. 20d, a similar search being conducted for the album view 2030a, and for example, an album name "Elvis Presley" being entered in the search bar 2030b, and search results 2030c in album view being displayed in the display pane. Tabbed search results are displayed. The tabs include artists, albums, and tracks.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White in view of Fassett to display, via the controller interface on the graphical display of the mobile device, the search results in a tabbed control interface comprising multiple tabs, each tab of the multiple tabs corresponding to a respective search classification field, wherein one or more first tabs of the multiple tabs include respective lists of audio tracks having metadata that matches the respective search classification field of each first tab, as taught by Kidron, for the benefit of facilitating discovery by a visually engaging and interactive user interface (see e.g., Kidron, [0045]).

As to claim 11, the limitations of parent claim 10 have been discussed above. White in view of Fassett does not specifically disclose wherein displaying the search control configured to receive search strings comprises displaying the search control concurrently with the tabbed control interface, wherein the controller interface populates the multiple tabs of the tabbed control interface with the search results after performing the search. However, Kidron teaches
wherein displaying the search control configured to receive search strings comprises displaying the search control concurrently with the tabbed control interface, wherein the controller interface populates the multiple tabs of the tabbed control interface with the search results after performing the search (see e.g., FIG. 20c and [0154] for referring to FIG. 20c, when a search icon 2025a in the tab bar 2025 is selected, the search navigation bar 2020, along with buttons 2020a-d, a search bar 2020e and a table view 2020f being rendered, as shown in the figure, when the artist button 2020a is selected, and a search item "Boston" is entered in the search bar 2020e, the results 2020f being displayed in table or other views, as shown in FIG. 20d, a similar search being conducted for the album view 2030a, and for example, an album name "Elvis Presley" being entered in the search bar 2030b, and search results 2030c in album view being displayed in the display pane. Tabbed search results are displayed with the search navigation bar configured to receive search strings.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White in view of Fassett wherein displaying the search control configured to receive search strings comprises displaying the search control concurrently with the tabbed control interface, wherein the controller interface populates the multiple tabs of the tabbed control interface with the search results after performing the search, as taught by Kidron, for the benefit of facilitating discovery by a visually engaging and interactive user interface (see e.g., Kidron, [0045]).

As to claim 12, the limitations of parent claim 10 have been discussed above. White teaches wherein performing the search comprises:
sending, via the network interface of the mobile device to the streaming audio service, respective search queries for the audio tracks (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4 and [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results. The communications device sends search queries for audio information.).
White does not specifically disclose sending, to respective servers of the multiple streaming audio services, respective search queries for the audio tracks having metadata that matches the particular search string. However, Fassett teaches
sending, to respective servers of the multiple streaming audio services, respective search queries for the audio tracks having metadata that matches the particular search string (see e.g., [0004] for the Yahoo! Music Engine providing uses with access to a library of structured information regarding items of audio content for browsing and selection of items of audio content for playback, [0005] for a user navigating to a given web site that is hosting audio content and selecting a given item of audio content for download to a local data store for playback, [0007] for providing a system and method for presenting a control to navigate to a server for a preferred provider of audio content, [0026] for the index that the search provider generates indexing both structured and unstructured audio content and information describing the audio content, structured content generally referring to audio content and audio content metadata from audio content providers, such as the Yahoo! Music Engine, which maintain available audio content and metadata according to a structured format, for example, maintaining structured audio content and metadata including maintaining audio content and metadata according to a known structure in a database whereby the metadata is structured according to one or more data fields that may be searched for specific data items, unstructured content generally referring to audio content and metadata that is not maintained according to a known structure, for example, unstructured audio content and metadata including one or more items of audio content made available through an FTP server whereby each item of audio content is stored on a file system and metadata for audio content is contained within a given item of audio content as ID3 tags, [0030] for a search engine 116 receiving search requests from client devices 124a, 124b and 124c communicatively coupled to the network 122, [0033] for the query planner component 118 calculating one or more logical units that a query contains, as well as a category for each of the one or more logical units, the query planner component 118 providing these data to the search engine 116 as logical units and associated annotations indicating a context for a given logical unit, and the search engine 116 executing the query against the index in the index data store 114 according to the logical units that the query planner component 118 provides to generate a result set, [0036] for an item of audio content including a stream of audio information, etc. , and [0042]-[0044] for indexing artist, album, and song information being indexed. In response to receiving a query, structured audio content providers and unstructured content sources are searched across artist, album, and song information for audio content having metadata that matches portions of the search query. In response to receiving a query, structured audio content providers and unstructured content sources are searched across artist, album, and song information for audio content having metadata that matches portions of the search query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White to send, to respective servers of the multiple streaming audio services, respective search queries for the audio tracks having metadata that matches the particular search string, as taught by Fassett, for the benefit of searching both structured and unstructured audio content, including information regarding the same (see e.g., Fassett, [0006]).

As to claim 19, White teaches a mobile device comprising:
a graphical display (see e.g., FIG. 4);
a network interface (see e.g., [0026] for communications engine 102 comprising a conduit to interface information with a wireless communication network);
one or more processors (see e.g., [0035] for the selectable information being accessed utilizing a wireless communications device such as, a cellular phone, a PDA device, or other devices operable to provide access to the selectable audio information); and
data storage storing instructions that when executed by the one or more processors cause the mobile device to perform functions comprising:
displaying, via a controller interface [GUI] on the graphical display, a search control configured to receive search strings, wherein the controller interface is configured to control one or more playback devices [electronic devices] that are carried in respective housings that are different from a housing carrying the mobile device [communications device] (see e.g., [0035] for selectable audio information being accessed utilizing a network communications device, for example, selectable audio information being displayed at an Internet website accessible by a personal computer, and in another embodiment, the selectable information being accessed utilizing a wireless communications device such as, a cellular phone, a PDA device, or other devices operable to provide access to the selectable audio information, [0036] for a user identifying or selecting audio information to be wirelessly communicated to an electronic device and for example, a user selecting an entire album to be wirelessly communicated to a PDA device, [0038] for wirelessly communicating information associated with the selected information to an electronic device, [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4, [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results, a user also using a select a device feature that allows a user to select a destination device for communicating selected audio information, and for example, a user wanting to communicate a playlist to several different devices such as a PDA, a home computer system, a work computer system, etc., and [0061] for allowing a user to select when to download the information to an electronic device, for example, a user wanting to listen to a certain genre of music at a specific time of day thereby allowing a user to select the information, as such, a user selecting a different playlist for every day of the week thereby allowing a user to listen to different songs on different days of the week, the user further identifying when the selected playlist should be available for listening, for example, if a user wanted to listen to "playlist #1" on Monday morning during the drive into work between 8:00 am and 9:00 am, the user entering the time and the day "playlist #1" would be available for listening, and in this manner, the playlist being communicated to the electronic device thereby allowing a user to listen to selective audio information at a desirable time. A communications device displays, via a GUI, a search control configured to receive search strings. A user uses the GUI to control which audio is available on an electronic device and the dates and times it is available on the electronic device. The communications device and electronic devices are carried in respective housings that are different.);
receiving, via the search control on the graphical display, data representing a particular search string (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4 and [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results. The communications device receives a search string.); 
in response to receiving the data representing a particular search string, preforming a search of a streaming audio service [digital engine], across a search classification field for audio tracks, the search classification field comprising Internet radio stations, wherein the streaming audio service provides one or more of: (i) a library of on-demand streaming audio tracks [streaming audio on storage device] or (ii) Internet radio stations (see e.g., [0021] for digital engine 101 being directly or indirectly coupled to storage device 105 operable to store information, digital engine 101 maintaining information or data associated with selected information in a digital format, and the information being stored within storage device 105 or other storage devices operable to maintain data or information associated with the selected information, [0022] for digital engine 101 being operable to maintain information associated with the selected audio information, for example, the information being several songs or titles configured as an audio file and formatted in a digital format such as an MP3 file, wave file, etc., and the maintained information also being a reference to a network location where a network broadcast of audio information may be located, etc., [0032] for high-speed wireless communication networks being used to communicate the selected audio information, a user wanting to listen to an Internet broadcast of an Internet radio station, and therefore, high-speed communication being required to wirelessly communicate or stream the selected audio information to an electronic device, [0041] for an Internet website being operable to display selectable links for downloading information and the information including audio information such as MP3s, streaming audio, streaming,. Internet broadcasts, etc., and [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc. The communications device searches across Internet radio stations. The digital engine provides streaming audio from a storage device, as well as Internet radio stations.);
retrieving, via the network interface, data representing search results to the search from the streaming audio service (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4 and [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results. The communications device retrieves search results.);
displaying, via the controller interface on the graphical display, the search results in a tabbed control interface comprising multiple tabs, a tab of the multiple tabs corresponding to the Internet radio stations search classification field, wherein a second tab includes a list of Internet radio stations seeded based on the particular search string (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4, [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results, and FIG. 4 for a tabbed control interface comprising multiple tabs, including a Radio tab. The GUI displays search results in a Radio tab of a tabbed control interface. The Radio tab lists Internet radio stations based on the search.);
receiving, via the tabbed control interface on the graphical display of the mobile device, input data representing a selection of one or more particular audio tracks from among the search results (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4, [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results, and FIG. 4 for a tabbed control interface comprising multiple tabs, including a Radio tab. The GUI receives selections of audio tracks.); and
sending, via the network interface to one or more playback devices, one or more instructions to play back the one or more particular audio tracks from among the search results, wherein playing back the selected one or more particular audio tracks comprises at least one playback device of the one or more playback devices streaming the one or more particular audio tracks from the streaming audio service and the one or more playback devices playing the streamed one or more particular audio tracks via one or more speakers (see e.g., [0075] for a user accessing a webpage via the Internet, the webpage being a home page illustrated in FIG. 4 or other web pages operable to display selectable references to audio information, the method proceeding to step 801 where a user selects desirable audio information, for example, a user selecting a single song, a plurality different songs, an entire album, a broadcast station, streaming audio, etc. or other selectable audio information, and upon the user selecting a reference to audio information, the method proceeding to step 802 where a playlist may be created that represents the user's selected audio information, [0079] for the method then proceeding to step 807 where the audio information is wirelessly communicated to the selected device, and [0081] for upon communicating the selected information, the method proceeding to step 810 where the playlist may be executed, for example, a user selecting a continuous communication of selected audio information (e.g., several hours of music,. Internet broadcast, etc.), and as such, the method continuously playing or executing the received audio information. The communications device instructs the electronic device to play selected audio tracks, including streaming tracks.).
White does not specifically disclose in response to receiving the data representing a particular search string, performing a search of multiple streaming audio services across multiple search classification fields for audio tracks having metadata that matches the particular search string, the multiple search classification fields comprising artist name, track title, and album name, wherein each streaming audio service provide (i) a library of on-demand streaming audio tracks. However, White teaches
in response to receiving the data representing a particular search string, performing a search of multiple streaming audio services [structured audio content providers and unstructured content sources] across multiple search classification fields for audio tracks having metadata that matches the particular search string, the multiple search classification fields comprising artist name, track title, and album name, wherein each streaming audio service provide (i) a library of on-demand streaming audio tracks [database, FTP server] (see e.g., [0004] for the Yahoo! Music Engine providing uses with access to a library of structured information regarding items of audio content for browsing and selection of items of audio content for playback, [0005] for a user navigating to a given web site that is hosting audio content and selecting a given item of audio content for download to a local data store for playback, [0026] for the index that the search provider generates indexing both structured and unstructured audio content and information describing the audio content, structured content generally referring to audio content and audio content metadata from audio content providers, such as the Yahoo! Music Engine, which maintain available audio content and metadata according to a structured format, for example, maintaining structured audio content and metadata including maintaining audio content and metadata according to a known structure in a database whereby the metadata is structured according to one or more data fields that may be searched for specific data items, unstructured content generally referring to audio content and metadata that is not maintained according to a known structure, for example, unstructured audio content and metadata including one or more items of audio content made available through an FTP server whereby each item of audio content is stored on a file system and metadata for audio content is contained within a given item of audio content as ID3 tags, [0030] for a search engine 116 receiving search requests from client devices 124a, 124b and 124c communicatively coupled to the network 122, [0033] for the query planner component 118 calculating one or more logical units that a query contains, as well as a category for each of the one or more logical units, the query planner component 118 providing these data to the search engine 116 as logical units and associated annotations indicating a context for a given logical unit, and the search engine 116 executing the query against the index in the index data store 114 according to the logical units that the query planner component 118 provides to generate a result set, [0036] for an item of audio content including a stream of audio information, etc. , and [0042]-[0044] for indexing artist, album, and song information being indexed. In response to receiving a query, structured audio content providers and unstructured content sources are searched across artist, album, and song information for audio content having metadata that matches portions of the search query. Structured audio content providers provide a database of on-demand streaming audio content and unstructured content sources provide an FTP of on-demand streaming audio content.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White to in response to receiving the data representing a particular search string, perform a search of multiple streaming audio services across multiple search classification fields for audio tracks having metadata that matches the particular search string, the multiple search classification fields comprising artist name, track title, and album name, wherein each streaming audio service provide (i) a library of on-demand streaming audio tracks, as taught by Fassett, for the benefit of searching both structured and unstructured audio content, including information regarding the same (see e.g., Fassett, [0006]).
White in view of Fassett does not specifically disclose displaying, via the controller interface on the graphical display, the search results in a tabbed control interface comprising multiple tabs, each tab of the multiple tabs corresponding to a respective search classification field, wherein one or more first tabs of the multiple tabs include respective lists of audio tracks having metadata that matches the respective search classification field of each first tab. However, Kidron teaches 
displaying, via the controller interface on the graphical display, the search results in a tabbed control interface comprising multiple tabs, each tab of the multiple tabs corresponding to a respective search classification field [artists, albums, tracks], wherein one or more first tabs of the multiple tabs include respective lists of audio tracks having metadata that matches the respective search classification field of each first tab (see e.g., FIG. 20c and [0154] for referring to FIG. 20c, when a search icon 2025a in the tab bar 2025 is selected, the search navigation bar 2020, along with buttons 2020a-d, a search bar 2020e and a table view 2020f being rendered, as shown in the figure, when the artist button 2020a is selected, and a search item "Boston" is entered in the search bar 2020e, the results 2020f being displayed in table or other views, as shown in FIG. 20d, a similar search being conducted for the album view 2030a, and for example, an album name "Elvis Presley" being entered in the search bar 2030b, and search results 2030c in album view being displayed in the display pane. Tabbed search results are displayed. The tabs include artists, albums, and tracks.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White in view of Fassett to display, via the controller interface on the graphical display, the search results in a tabbed control interface comprising multiple tabs, each tab of the multiple tabs corresponding to a respective search classification field, wherein one or more first tabs of the multiple tabs include respective lists of audio tracks having metadata that matches the respective search classification field of each first tab, as taught by Kidron, for the benefit of facilitating discovery by a visually engaging and interactive user interface (see e.g., Kidron, [0045]).

As to claim 20, the limitations of parent claim 19 have been discussed above. White in view of Fassett does not specifically disclose wherein displaying the search control configured to receive search strings comprises displaying the search control concurrently with the tabbed control interface, wherein the controller interface populates the multiple tabs of the tabbed control interface with the search results after performing the search. However, Kidron teaches
wherein displaying the search control configured to receive search strings comprises displaying the search control concurrently with the tabbed control interface, wherein the controller interface populates the multiple tabs of the tabbed control interface with the search results after performing the search (see e.g., FIG. 20c and [0154] for referring to FIG. 20c, when a search icon 2025a in the tab bar 2025 is selected, the search navigation bar 2020, along with buttons 2020a-d, a search bar 2020e and a table view 2020f being rendered, as shown in the figure, when the artist button 2020a is selected, and a search item "Boston" is entered in the search bar 2020e, the results 2020f being displayed in table or other views, as shown in FIG. 20d, a similar search being conducted for the album view 2030a, and for example, an album name "Elvis Presley" being entered in the search bar 2030b, and search results 2030c in album view being displayed in the display pane. Tabbed search results are displayed with the search navigation bar configured to receive search strings.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White in view of Fassett wherein displaying the search control configured to receive search strings comprises displaying the search control concurrently with the tabbed control interface, wherein the controller interface populates the multiple tabs of the tabbed control interface with the search results after performing the search, as taught by Kidron, for the benefit of facilitating discovery by a visually engaging and interactive user interface (see e.g., Kidron, [0045]).

Claims 4, 7-9, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Publication No. 2007/0149115) and Fassett et al. (US Publication No. 2007/0033228) in view of Kidron (US Publication No. 2012/0216296) as applied to claims 1-3, 10-12, 19, and 20 above, and further in view of Barrett (US Publication No. 2013/0268522).

As to claim 4, the limitations of parent claim 1 have been discussed above. White and Fassett in view of Kidron does not specifically disclose wherein performing the search further comprises: searching a media library comprising additional audio tracks that are represented by respective files stored in one or more local data storages on the mobile device, wherein the files stored in the one or more local data storages are each different from files provided by the multiple streaming audio services. However, Barrett teaches wherein performing the search further comprises:
searching a media library comprising additional audio tracks that are represented by respective files stored in one or more local data storages on the mobile device, wherein the files stored in the one or more local data storages are each different from files provided by the multiple streaming audio services (see e.g., [0061] for the search engine module 404 including a trawler/search agent 406 which indexes local and local network media and this media including any locally stored content (such as that copied to the storage device 212 or available on local USB media), or on any discoverable media serving devices (such as DLNA servers on the network) and [0075] for the fifth result 612 being a result for the movie "Forrest Gump" in an Audio Video Interleave (AVI) format which is locally stored and is available at no cost. Files stored in local storage are searched.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White and Fassett in view of Kidron to search a media library comprising additional audio tracks that are represented by respective files stored in one or more local data storages on the mobile device, wherein the files stored in the one or more local data storages are each different from files provided by the multiple streaming audio services, as taught by Barrett, for the benefit of performing a unified search across multiple domains (see e.g., Barrett, [0006]).

As to claim 7, the limitations of parent claim 1 have been discussed above. White and Fassett in view of Kidron does not specifically disclose wherein displaying the search results in the tabbed control interface comprises displaying the audio tracks of each list in multiple groups within the respective list according to their respective streaming audio service of the multiple streaming audio services. However, Barrett teaches
wherein displaying the search results in the tabbed control interface comprises displaying the audio tracks of each list in multiple groups within the respective list according to their respective streaming audio service of the multiple streaming audio services (see e.g., [0074] for the competitive search results being presented to the user but at a lower priority, e.g., lower down a list when presented in such a format, or deeper in a list of available sources associated with the main title, for example, assuming the primary service provider delivering the service has partnered up with other or secondary service providers, if search results are returned with the same result from the primary service provider, i.e., the service provider delivering the service, and the secondary service provider, the result from the primary service provider being listed first or presented as having the most relevance to the search and the result from the secondary service provider being listed next. Results from the primary service provider are grouped separately from results from the secondary service provider.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White and Fassett in view of Kidron wherein displaying the search results in the tabbed control interface comprises displaying the audio tracks of each list in multiple groups within the respective list according to their respective streaming audio service of the multiple streaming audio services, as taught by Barrett, for the benefit of performing a unified search across multiple domains while maintaining the value of a commercial service delivering content (see e.g., Barrett, [0006]).

As to claim 8, the limitations of parent claims 1 and 7 have been discussed above. White does not specifically disclose within each tab, prioritizing sorting of the respective list of audio tracks having metadata matching the particular search string within each group of the multiple groups. However, Fassett teaches 
within each tab, prioritizing sorting of the respective list of audio tracks having metadata [indexed logical units] matching the particular search string within each group of the multiple groups (see e.g., [0033] for the query planner component 118 calculating one or more logical units that a query contains, as well as a category for each of the one or more logical units, the query planner component 118 providing these data to the search engine 116 as logical units and associated annotations indicating a context for a given logical unit, the search engine 116 executing the query against the index in the index data store 114 according to the logical units that the query planner component 118 provides to generate a result set, the search engine 116 ranking the result set according to a ranking heuristic chosen on the basis of the annotations that the query planner component 118 returns, for example, where the annotation is "artist", the result set being ranked according to a ranking heuristic associated with "artist," similarly, where the annotation is "album", the result set being ranked according to a ranking heuristic associated with "album," and it being further contemplated that other heuristics may be identified on the basis of combinations of annotations, such as "artist album". Within each category, results having indexed logical units matching the logical units of the query are sorted according to a ranking heuristic).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White to within each tab, prioritize sorting of the respective list of audio tracks having metadata matching the particular search string within each group of the multiple groups, as taught by Fassett, for the benefit of improving the ranking of searches for audio content (see e.g., Fassett, [0006]).
White in view of Fassett does not specifically disclose prioritizing sorting of the respective list of audio tracks according to similarity to the respective search classification field corresponding to the tab. However, Kidron teaches
prioritizing sorting of the respective list of audio tracks according to similarity to the respective search classification field corresponding to the tab (see e.g., [0065] for relevancy, for example, being established in various way, considering, for example, an artist ATB as a seed item, ATB  having attributes such as trance roots, dance feel and female vocal, and a relevancy search based on these attributes finding other artists/tracks having these attributes, further, a three attribute match being considered more relevant than a two-attribute match, and in some implementations, relevancy search being based on fingerprinting technologies provided by third party services such as Gracenote, [0066] for each content item result for each category being assigned a position factor or ranking based on relevance at 440, FIG. 20c and [0154] for referring to FIG. 20c, when a search icon 2025a in the tab bar 2025 is selected, the search navigation bar 2020, along with buttons 2020a-d, a search bar 2020e and a table view 2020f being rendered, as shown in the figure, when the artist button 2020a is selected, and a search item "Boston" is entered in the search bar 2020e, the results 2020f being displayed in table or other views, as shown in FIG. 20d, a similar search being conducted for the album view 2030a, and for example, an album name "Elvis Presley" being entered in the search bar 2030b, and search results 2030c in album view being displayed in the display pane. Tabs correspond to artists, albums, and tracks search classification fields.).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White in view of Fassett to prioritize sorting of the respective list of audio tracks according to similarity to the respective search classification field corresponding to the tab, as taught by Kidron, for the benefit of facilitating discovery by a visually engaging and interactive user interface (see e.g., Kidron, [0045]).

As to claim 9, the limitations of parent claim 1 have been discussed above. White teaches 
displaying the search results in the tabbed control interface (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4, [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results, and FIG. 4 for a tabbed control interface comprising multiple tabs, including a Radio tab.).
White does not specifically disclose wherein the multiple streaming audio services include a preferred streaming audio service and one or more other streaming audio services. However, Fassett teaches 
wherein the multiple streaming audio services include a preferred streaming audio service [preferred provider of audio content] and one or more other streaming audio services (see e.g., [0051] for result sets that are responsive to a user's query, which may be ranked, including links to a preferred provider of an item of audio content identified in a result set).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White wherein the multiple streaming audio services include a preferred streaming audio service and one or more other streaming audio services, as taught by Fassett, for the benefit of optimizing search result sets to provide users with access to preferred providers of audio content (see e.g., Fassett, [0006]).
White and Fassett in view of Kidron does not specifically disclose displaying the search results in the tabbed control interface comprises prioritizing, within each tab of the multiple tabs, a first group of one or more audio tracks of the preferred streaming audio service over one or more second groups of one or more respective audio tracks of the one or more other streaming audio services. However, Barrett teaches
displaying the search results in the tabbed control interface comprises prioritizing, within each tab of the multiple tabs, a first group of one or more audio tracks of the preferred streaming audio service [primary service provider] over one or more second groups of one or more respective audio tracks of the one or more other streaming audio services [secondary service providers] (see e.g., [0074] for the competitive search results being presented to the user but at a lower priority, e.g., lower down a list when presented in such a format, or deeper in a list of available sources associated with the main title, for example, assuming the primary service provider delivering the service has partnered up with other or secondary service providers, if search results are returned with the same result from the primary service provider, i.e., the service provider delivering the service, and the secondary service provider, the result from the primary service provider being listed first or presented as having the most relevance to the search and the result from the secondary service provider being listed next. Results of the primary service provider are prioritized over results of the secondary service providers).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White and Fassett in view of Kidron to wherein displaying the search results in the tabbed control interface comprises prioritizing, within each tab of the multiple tabs, a first group of one or more audio tracks of the preferred streaming audio service over one or more second groups of one or more respective audio tracks of the one or more other streaming audio services, as taught by Barrett, for the benefit of performing a unified search across multiple domains while maintaining the value of a commercial service delivering content (see e.g., Barrett, [0006]).

As to claim 13, the limitations of parent claim 10 have been discussed above. White and Fassett in view of Kidron does not specifically disclose wherein performing the search further comprises: searching a media library comprising additional audio tracks that are represented by respective files stored in one or more local data storages on the mobile device, wherein the files stored in the one or more local data storages are each different from files provided by the multiple streaming audio services. However, Barrett teaches wherein performing the search further comprises:
searching a media library comprising additional audio tracks that are represented by respective files stored in one or more local data storages on the mobile device, wherein the files stored in the one or more local data storages are each different from files provided by the multiple streaming audio services (see e.g., [0061] for the search engine module 404 including a trawler/search agent 406 which indexes local and local network media and this media including any locally stored content (such as that copied to the storage device 212 or available on local USB media), or on any discoverable media serving devices (such as DLNA servers on the network) and [0075] for the fifth result 612 being a result for the movie "Forrest Gump" in an Audio Video Interleave (AVI) format which is locally stored and is available at no cost. Files stored in local storage are searched.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White and Fassett in view of Kidron to search a media library comprising additional audio tracks that are represented by respective files stored in one or more local data storages on the mobile device, wherein the files stored in the one or more local data storages are each different from files provided by the multiple streaming audio services, as taught by Barrett, for the benefit of performing a unified search across multiple domains (see e.g., Barrett, [0006]).

As to claim 16, the limitations of parent claim 10 have been discussed above.  White and Fassett in view of Kidron does not specifically disclose wherein displaying the search results in the tabbed control interface comprises displaying the audio tracks of each list in multiple groups within the respective list according to their respective streaming audio service of the multiple streaming audio services. However, Barrett teaches
wherein displaying the search results in the tabbed control interface comprises displaying the audio tracks of each list in multiple groups within the respective list according to their respective streaming audio service of the multiple streaming audio services (see e.g., [0074] for the competitive search results being presented to the user but at a lower priority, e.g., lower down a list when presented in such a format, or deeper in a list of available sources associated with the main title, for example, assuming the primary service provider delivering the service has partnered up with other or secondary service providers, if search results are returned with the same result from the primary service provider, i.e., the service provider delivering the service, and the secondary service provider, the result from the primary service provider being listed first or presented as having the most relevance to the search and the result from the secondary service provider being listed next. Results from the primary service provider are grouped separately from results from the secondary service provider.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White and Fassett in view of Kidron wherein displaying the search results in the tabbed control interface comprises displaying the audio tracks of each list in multiple groups within the respective list according to their respective streaming audio service of the multiple streaming audio services, as taught by Barrett, for the benefit of performing a unified search across multiple domains while maintaining the value of a commercial service delivering content (see e.g., Barrett, [0006]).

As to claim 17, the limitations of parent claims 10 and 16 have been discussed above. White does not specifically disclose within each tab, prioritizing sorting of the respective list of audio tracks having metadata matching the particular search string within each group of the multiple groups. However, Fassett teaches 
within each tab, prioritizing sorting of the respective list of audio tracks having metadata [indexed logical units] matching the particular search string within each group of the multiple groups (see e.g., [0033] for the query planner component 118 calculating one or more logical units that a query contains, as well as a category for each of the one or more logical units, the query planner component 118 providing these data to the search engine 116 as logical units and associated annotations indicating a context for a given logical unit, the search engine 116 executing the query against the index in the index data store 114 according to the logical units that the query planner component 118 provides to generate a result set, the search engine 116 ranking the result set according to a ranking heuristic chosen on the basis of the annotations that the query planner component 118 returns, for example, where the annotation is "artist", the result set being ranked according to a ranking heuristic associated with "artist," similarly, where the annotation is "album", the result set being ranked according to a ranking heuristic associated with "album," and it being further contemplated that other heuristics may be identified on the basis of combinations of annotations, such as "artist album". Within each category, results having indexed logical units matching the logical units of the query are sorted according to a ranking heuristic).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White to within each tab, prioritize sorting of the respective list of audio tracks having metadata matching the particular search string within each group of the multiple groups, as taught by Fassett, for the benefit of improving the ranking of searches for audio content (see e.g., Fassett, [0006]).
White in view of Fassett does not specifically disclose prioritizing sorting of the respective list of audio tracks according to similarity to the respective search classification field corresponding to the tab. However, Kidron teaches
prioritizing sorting of the respective list of audio tracks according to similarity to the respective search classification field corresponding to the tab (see e.g., [0065] for relevancy, for example, being established in various way, considering, for example, an artist ATB as a seed item, ATB  having attributes such as trance roots, dance feel and female vocal, and a relevancy search based on these attributes finding other artists/tracks having these attributes, further, a three attribute match being considered more relevant than a two-attribute match, and in some implementations, relevancy search being based on fingerprinting technologies provided by third party services such as Gracenote, [0066] for each content item result for each category being assigned a position factor or ranking based on relevance at 440, FIG. 20c and [0154] for referring to FIG. 20c, when a search icon 2025a in the tab bar 2025 is selected, the search navigation bar 2020, along with buttons 2020a-d, a search bar 2020e and a table view 2020f being rendered, as shown in the figure, when the artist button 2020a is selected, and a search item "Boston" is entered in the search bar 2020e, the results 2020f being displayed in table or other views, as shown in FIG. 20d, a similar search being conducted for the album view 2030a, and for example, an album name "Elvis Presley" being entered in the search bar 2030b, and search results 2030c in album view being displayed in the display pane. Tabs correspond to artists, albums, and tracks search classification fields.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White in view of Fassett to prioritize sorting of the respective list of audio tracks according to similarity to the respective search classification field corresponding to the tab, as taught by Kidron, for the benefit of facilitating discovery by a visually engaging and interactive user interface (see e.g., Kidron, [0045]).

As to claim 18, the limitations of parent claim 10 have been discussed above. As to claim 9, the limitations of parent claim 1 have been discussed above. White teaches 
displaying the search results in the tabbed control interface (see e.g., [0054] for FIG. 4 illustrating a graphical user interface (GUI) for displaying selectable audio information and the GUI being operable with a computer system, cellular device, PDA, or other electronic devices or systems operable to display the GUI of FIG. 4, [0057] for a search engine being provided allowing a user to search for a specific type of audio information such as an artist, song title, and genre, Internet radio station, etc., and a user inputting the lyrics to a song within the search engine, as such, the search engine locating several different songs having the desirable lyrics and allowing a user to select the search results, and FIG. 4 for a tabbed control interface comprising multiple tabs, including a Radio tab.).
White does not specifically disclose wherein the multiple streaming audio services include a preferred streaming audio service and one or more other streaming audio services. However, Fassett teaches 
wherein the multiple streaming audio services include a preferred streaming audio service [preferred provider of audio content] and one or more other streaming audio services (see e.g., [0051] for result sets that are responsive to a user's query, which may be ranked, including links to a preferred provider of an item of audio content identified in a result set).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White wherein the multiple streaming audio services include a preferred streaming audio service and one or more other streaming audio services, as taught by Fassett, for the benefit of optimizing search result sets to provide users with access to preferred providers of audio content (see e.g., Fassett, [0006]).
White and Fassett in view of Kidron does not specifically disclose displaying the search results in the tabbed control interface comprises prioritizing, within each tab of the multiple tabs, a first group of one or more audio tracks of the preferred streaming audio service over one or more second groups of one or more respective audio tracks of the one or more other streaming audio services. However, Barrett teaches
displaying the search results in the tabbed control interface comprises prioritizing, within each tab of the multiple tabs, a first group of one or more audio tracks of the preferred streaming audio service [primary service provider] over one or more second groups of one or more respective audio tracks of the one or more other streaming audio services [secondary service providers] (see e.g., [0074] for the competitive search results being presented to the user but at a lower priority, e.g., lower down a list when presented in such a format, or deeper in a list of available sources associated with the main title, for example, assuming the primary service provider delivering the service has partnered up with other or secondary service providers, if search results are returned with the same result from the primary service provider, i.e., the service provider delivering the service, and the secondary service provider, the result from the primary service provider being listed first or presented as having the most relevance to the search and the result from the secondary service provider being listed next. Results of the primary service provider are prioritized over results of the secondary service providers).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White and Fassett in view of Kidron wherein displaying the search results in the tabbed control interface comprises prioritizing, within each tab of the multiple tabs, a first group of one or more audio tracks of the preferred streaming audio service over one or more second groups of one or more respective audio tracks of the one or more other streaming audio services, as taught by Barrett, for the benefit of performing a unified search across multiple domains while maintaining the value of a commercial service delivering content (see e.g., Barrett, [0006]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Publication No. 2007/0149115) and Fassett et al. (US Publication No. 2007/0033228) in view of Kidron (US Publication No. 2012/0216296) as applied to claims 1-3, 10-12, 19, and 20 above, and further in view of Horowitz (NPL entitled “How to Set the Equalizer for Specific Genres, Songs, & Albums in iTunes,” dated March 25, 2013).

As to claim 5, the limitations of parent claim 1 have been discussed above. White and Fassett in view of Kidron does not specifically disclose wherein the search classification fields further comprise musical genres, and wherein a third tab of the tabbed control interface includes a list of audio tracks having metadata that matches a genre represented by the particular search string. However, Horowitz teaches
wherein the search classification fields further comprise musical genres, and wherein a third tab of the tabbed control interface includes a list of audio tracks having metadata that matches a genre represented by the particular search string (see e.g., p. 3 for using the search function to narrow down a genre type, using the iTunes search function and looking for the genre type, then hitting return, and searching for “Electronic.” Songs are searched across the genre search classification field. A tab of the tabbed control interface includes a list of songs having a genre matching the entered search string.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White and Fassett in view of Kidron wherein the search classification fields further comprise musical genres, and wherein a third tab of the tabbed control interface includes a list of audio tracks having metadata that matches a genre represented by the particular search string, as taught by Horowitz, for the benefit of selecting all songs from a particular genre (see e.g., Horowitz, p. 3).

As to claim 14, the limitations of parent claim 10 have been discussed above. White and Fassett in view of Kidron does not specifically disclose wherein the search classification fields further comprise musical genres, and wherein a third tab of the tabbed control interface includes a list of audio tracks having metadata that matches a genre represented by the particular search string. However, Horowitz teaches
wherein the search classification fields further comprise musical genres, and wherein a third tab of the tabbed control interface includes a list of audio tracks having metadata that matches a genre represented by the particular search string (see e.g., p. 3 for using the search function to narrow down a genre type, using the iTunes search function and looking for the genre type, then hitting return, and searching for “Electronic.” Songs are searched across the genre search classification field. A tab of the tabbed control interface includes a list of songs having a genre matching the entered search string.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White and Fassett in view of Kidron wherein the search classification fields further comprise musical genres, and wherein a third tab of the tabbed control interface includes a list of audio tracks having metadata that matches a genre represented by the particular search string, as taught by Horowitz, for the benefit of selecting all songs from a particular genre (see e.g., Horowitz, p. 3).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Publication No. 2007/0149115) and Fassett et al. (US Publication No. 2007/0033228) in view of Kidron (US Publication No. 2012/0216296) as applied to claims 1-3, 10-12, 19, and 20 above, and further in view of Ritchie (NPL entitled “Apple Podcasts app review,” dated October 8, 2012).

As to claim 6, the limitations of parent claim 1 have been discussed above. White and Fassett in view of Kidron does not specifically disclose wherein the search classification fields further comprise podcasts, and wherein a fourth tab of the tabbed control interface includes a list of podcasts having metadata that matches the particular search string. However, Ritchie teaches
wherein the search classification fields further comprise podcasts, and wherein a fourth tab of the tabbed control interface includes a list of podcasts having metadata that matches the particular search string (see e.g., pp. 8-9 for search bifurcating between episodes and podcasts and in the podcast results tab, simply being given a list view of shows that match the search results. The tabbed interface includes a Podcasts tab, that displays podcasts matching a search string.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White and Fassett in view of Kidron wherein the search classification fields further comprise podcasts, and wherein a fourth tab of the tabbed control interface includes a list of podcasts having metadata that matches the particular search string, as taught by Ritchie, for the benefit of differentiating podcasts from other audio content (see e.g., Ritchie, p. 2).

As to claim 15, the limitations of parent claim 10 have been discussed above. White and Fassett in view of Kidron does not specifically disclose wherein the search classification fields further comprise podcasts, and wherein a fourth tab of the tabbed control interface includes a list of podcasts having metadata that matches the particular search string. However, Ritchie teaches
wherein the search classification fields further comprise podcasts, and wherein a fourth tab of the tabbed control interface includes a list of podcasts having metadata that matches the particular search string (see e.g., pp. 8-9 for search bifurcating between episodes and podcasts and in the podcast results tab, simply being given a list view of shows that match the search results. The tabbed interface includes a Podcasts tab, that displays podcasts matching a search string.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications device of White and Fassett in view of Kidron wherein the search classification fields further comprise podcasts, and wherein a fourth tab of the tabbed control interface includes a list of podcasts having metadata that matches the particular search string, as taught by Ritchie, for the benefit of differentiating podcasts from other audio content (see e.g., Ritchie, p. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rogers (US Publication No. 2006/0195462) for a graphical user interface comprising an Internet Radio tab, a search control for entering query strings, song, artist, and album classification fields, and search results (see FIG. 2). FIG. 12 of Applicant’s specification depicts a graphical user interface comprising a search control for entering query strings, artists, albums, and tracks tabs, and search results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




07-02-2022
/DARA J GLASSER/Examiner, Art Unit 2161                                                                                                                                                                                                        


















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161